Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 1 of 29




          Exhibit B-2
         [REDACTED]
                      Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 2 of 29
                                                                                                                      Execution Copy
                                                                                                                            Confidential

               C.    Free Entzy Games. Licensee may make avai.lable throughout the Tem, a free entry version for each type
               of paid entry Approved Fantasy Game offered..

     IX.       CONSl D:.ERAJ,JON. Licensee shall pay to MLBAM a total of -                            in c()nsideration of the rights
     granted hereunder, -            ofwhich shall be due and payable in cash (the "License Fee") and I              -of which
     shall be due and payable in equity (the ·'Equity") as follows:

               A.      License Fee.

                       i.    Year 1 License Fe.e. -            (the " Year l License .Fee"). in the follmving installments:

                                         a. -            "'ithin ten ( l 0) business days of execution of this Agreement;
                                         b. -            onJulyl,2015:

                       ii. Year 2 License Fee. -               (the "Year 2 License ,Fee"), in the following installments:

                                         a.               on February l, 2016;
                                         b.               on July 1, 2(H6;

                       m. Year 3 Licen.,;e Fee. -              (the "Year 3 License fee" ), in the following instal1mems:

                                         a.              on. February 1, 2017;
                                         b.              on July 1,2017;

                       iv. Year 4 License Fe~. -               (the ''Vear 4 l,icense Jtee"), in the following installments:

                                         a,                on Februmy l, 2018;
                                         b.                on July 1, 2018; and

                       v.    Year 5 License Fee, -             (the " Yeul' S U .ccnse f'ee"), in the following installments:

                                         a.               on February 1, 2019; and
                                         b.               on July I, 2019.




                       i.    0.rar,t -             in Equity to be grante.d upon the closing of Licensee's series D financing round,
                             The Parties shall enter into a term sheet outlining the various rights of the Parties associated with
                             such Equity grant (including, but not limited to, v~"Sting schedules and redemption rights). ln
                             addit1on, the gnmt of the Equity shall be subject to such other agreements (including, but not limited
                             to.• investor rights and voting agreements) as such other agreements apply to other of Licensee's
                             shareholders generally. In the event the Parties cannot agree to a ttm11 sheet within thirly (30) days
                             of the Effective Date. MLBAM may elect to take the value of the Equity in additional annual
                             License Fees (Le., -              pc.r Year), payable in the same installments as set forth in Section
                             IX.A (License Fee) above.

               C.

                       i.      MLBAi\11 shall retain                         of Net Advertising Revenue in connection with
                               any MLBA.M Ad Sales on MLBA,.1\1-Controlled Propetties.

                       11.     MLB.A...v.l shall pay to Licensee •                        of Net Advt:rtising Revenue from any
                               MLBAM Ad Sak-s on Lict-:nsee--Controlled Properties.


     l !535702ih-ll




HIGHLY CONFIDENTIAL                                                                                                    MLB-Olson-00000449
                     Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 3 of 29
                                                                                                           faecufion. Copy
                                                                                                              Conj;d.enrial

                       iii.   Licensee shall pay to MLBAM                    Net Advertising Revenue from any Licensee
                              Ad Saks Against Licensed PropertiM.

                       iv.    MLBAM shall pay to                              of Net MLB.TV Subscription Revenue.

              D.




      Xl.     FAt~TASY GA.MR OWNERSHIP. Licensee shall at all times identify its.elf as the sole publisher of the
      Approved Fa..,itasy Games.. As between tlie Parties, Licensee shaU exclusively own all lP in the Approved Fantasy
      Games and ass{)ciated advertising, marketing and promotional materials, except for the MLBAM Mat,edais, which shall
      remain the exclusive property ofMLBAM.




      ACKNOWLEDGED AND AGREED TO BY:

      OniftKings, foe,:




      l l53570Wvll




HIGHLY CONFIDENTIAL                                                                                          MLB-Olson-00000450
                           Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 4 of 29
                                                                                                                         Execution Copv
                                                                                                                            Confldentfa!

                                                                    Exhibit A
                                      M.Ui Partv Club Licenses, J<:xdusMdes & Official Desigi:mtkms


     t      GENERAL During the Term and as fmiher set forth below, MLBAl'vf agrees that Licensee shall be the official
            and exclusive partner of Major League Baseball (which shaH include all other IvfLB Parties, as well as each of the
            Participating Clubs) in the Fantasy Games Category throughout the Exclusive Ten-itory. Without limiting the
            foregoing, during the Term and as further set forth below, MLHAM agrees that Licensee's exclusivity shall apply
            to each of the Clubs with respect to the Fantasy Games Category and Competitive Brands throughout the
            Exclusive Territory,

     n.     THE MLH PARTIES. ln furtherance of Section l (General) above, and su~ject to tht~ tenns and conditions of
            this Agreement, MLBAM shall provide (and MLHAM agrees to cause each other applicable MLH Party, iu
            provide) Licensee with the following licenses, exclusivities and official designations in the Licensed Territory
            during the Term:

            A          Rights & Licenses.


                       L      Rights Grant Licensee shall have the non-exclusive (except as set fr,1ih herein) limited right and
                              license to: {a) use, display, reproduce and distribute the Club Marks (on a Coileciive list'. basis only,
                              except (i) as pern1itted pursuant to Section ILC (Exclusivities) below and (ii) set forth herein, e.g., for
                              ihe purpose of indicating the Club of each player), and the MLB Marks within and as a part of the
                              Approved Fantasy Games; (b) use the MLB Marks in connection with the Approved Fantasy Games
                              made available to the public through the Distribution Channels; (c) use the MLB Marks, Jmvel Event
                              Marks, the Participating Club Marks and the Desi;_,uations (1) in Licensee's advertising and
                              marketing materials, both Off-Line and in Interactive Media, as well as any other media or
                              promotional outlei whdher nmv known or hereinafter developed, promoting the Licensee Primary
                              Brand and the Approved Fantasy Games, and (2) within the MLB Designations, as applicable;
                              provided, however, that Licensee acknowledges and agrees that any static media (i.e., fixed placement
                              media throughout the entirely of the Season (e,g,, a si;_,n on an outfield wall)) in connection therewith
                              shall be limited to promotion of the Licensee Primary Brand; (d) include MLRcom Garneday Li.nks
                              and MLB.TV Links within the Approved Fantasy Games; (e) make available the MLBlLl\1 Media
                              Player containing the Fantasy Player Highlights as further set forth in subsection ii (Fantasy Player
                              Highlights) below; and (±) enable End Users of Licensee's MLB fantasy games to use the Fantasy
                              Tracker as further set forth in subsection iii (Fantasy Tracker) below, For avoidance of doubt, the
                              Parties acknowledge and agree that any use of a Participating Club Mark intended to he indicative of
                              Licensee's exclusive relationship with such Participating Club, e,g,, within any of the Designations set
                              forth below pertaining to such Participating Club, shaU not require Collective Use,

                       ii.    Fantasv Plaver Highlights. Licensee shall have the right to make available to End Users of Licensee's
                              MLB faniasy games, the MLBA,\11 Media Player containing the Fantasy Player Highlights, which
                              shall be made available via those locations, and availability and execution of which shall he mutually
                              determint~d by the Parties. The MLBMf Media Player containing the Fantasy Player Highlights will
                              be accessible only by End Users that are logged in and currently participating i.n Licensee's MLB
                              fantasy game(s) and such End Users shall only be able to view those highlights pertaining to players
                              available for inclusion on such End User's roster for the applicable fantasy game, In no event shall
                              MLBAM or any oiher MLH Party include any advertisements of any nature in connection with the
                              display of the Fantasy Player Highlights.

                       iii.   Fantasy .Track!J:. Licensee and MLBAM tviil work together to inte;_,rnte the fantasy team.s of Emf
                              Users of Licensee's MLB fantasy games into MLB.TV for purposes of such End User's receipt of the
                              Fantasy Tracker vfa the web-based MLBAl\1 Yvledia Player, which shall contain Licensee co-branding
                              as mutually agreed by the Parties, End Users will be required to subscribe to MLRTV in order to

                                                                                                                                      lO
     l iS357020 vi I




HIGHLY CONFIDENTIAL                                                                                                      M LB-Olson-00000451
                        Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 5 of 29
                                                                                                                   Execution Copy
                                                                                                                      Cmrj!demia!

                          access the games and fantasy foatures within MI.JtTV and access to Hve gmnes on MLB,TV is
                          sul:Jject io an applicable blackout rnles,

             R      Marketing aq~LI:1:m1K~tion Links, l\11 Interactive Media marketing and promotion of an Approved Fantasy
             Game shall link directly to a sign-up page for such Approved Fantasy Game AU promotion and marketing shall
             link to the home page of the Licensee Website, the DraftKings lobby or other Lkensee-opernted media featuring
             Approved Famasy Games,

             C      Exclusivities, During the Tenn, none of the MLB Parties, including, without limitation, MLBMi, MLBP
             and MLBE, shall (i) use on its own behalf (and/or license to any third party the right to use) any Licensed
             Property, including, V,/ithmrt limitation, any .MLB Marks or Collective Use of Club Marks, in connection with a
             Competitive Brand and/or a fantasy game within the Fantasy Games CaJegory, or othen:vise market, promote or
             distribute in any way, in any media now known or hereafter developed, any such Competitive Brand or game
             tvithin the Fantasy Garnes Category; (ii) promote or make available via the MLBAJVI-Controlled Properties
             (including all such Club properties), a game in the Fantasy Games Category (other than a game in the Faniasy
             Games Category offered by Licensee hereunder); (iii) grant any official designation as an "official mini-fantasy
             game" or ·'official daily fantasy game" or confusingly similar designation (e,g,, relating to any fantasy game in the
             Fantasy Games Category) to any third party; or (iv) sell or otherwise provide (or authorize any third party to seU
             or othenvise provide) any advertising, sponsorship or other promotional inventory or marketing opportunity to
             promote a Competitive Brand or any fantasy game operated by any third party within the Fantasy Games
             Category,

             D"     Jksigxwtions, The term "MLB Designatfon(s)" shall rnean (i) "Official Partner of M.:ijor League Baseball;"
             (ii) in and relating to Approved Fantasy Games branding: '·Official Daily Fantasy Game of Major League
             Baseball;" and (iii) designations of similar import reasonably requested by Licensee and approved by Licensor
             (such approval not to be unreasonably withheld).

     UL      PARTICIPATING CLUBS & CLUB EXCLUSIVITY. In furtherance of Section I (General) above, and
             subject to the terms and conditions of !his Agreement, MLHAM a6s-rees that during the Term MLBk\ti shall cause
             each Participating Club to provide Licensee, at no additional cost !:o Licensee, with the tbllowing licenses,
             exclusivities and official designations, each of which shall be execmed via Off-Line media only (provided,
             however, that, for the avoidance of doubt, tv1LHAM, and not any such Participating Club, shall be responsible for
             providing to Licensee any and all licenses, exclusivities and official designations to be executed via foternctive
             Media, including those licenses, exclusivities and official designations to be executed via Interactive Media
             intended to be indicative of Licensee's exclusive relationship with any Participating Club), Licensor shall provide
             to Licenst~e a copy of each asset plan for each Participating Club (each, a ·'Participating Club Asset Plan"), and
             Licensee shall then coordinate implementation of such Participating Club Asset Plan directly with each such
             Participating Club, For avoidance of doubt, during the Term, Licensee shaU not enter into any agreement directly
             with any Participating Club (or, for avoidance of doubt, any other MLB Party) to implement the terms of this
             Agreement

             A,     Ri£1J1§ (}rant The non-exclusive (except as set forth herein) limited right and license to use Participating
             Club Marks throughout the Licensed Territory (l) in Licensee's Off-Line advertising and marketing materials
             promoting the Licensee Primary Brand and the Apprnved Fantasy Games; and (ii) within the Participating Club
             Desi&,,nations, as applicable; provided, however, that Licensee acknowledges and agrees that any static media (Le,,
             fixed placement media thrnughoui the entirety of the Season (e.g., a sign on an outfield wall)) in connection
             therewith shall be limited to promotion of the Licensee Primary Brand. For avoidance of doubt, the Parties
             acknowledge and agree that any use of a Participating Club Mark intended to be indicative of Licensee's exclusive
             relationship with such Participating Club, t).g,, within :my of the Panicipating Club Designations set fonh below·
             pertaining to such Participating Club, shall not require Collective Use.

             B.    Exclusivities, During the Term, MLBAM shall cause Licensee to be the exclusive sponsor of each
             Participating Club in the Fantasy Games Category throughout the Exclusive Territory and MLBAM agrees that no



     l 1535702() vl l




HIGHLY CONFIDENTIAL                                                                                                MLB-Olson-00000452
                   Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 6 of 29
                                                                                                                       Exec11ti.ou Copy
                                                                                                                          Confidential

           Clubs.hall (i} license Club Marks or other Cluh~controlled media to be used u1 connt-..ctlon with any Competitive
           Brand and/or a fantasy game within the Fantasy Games Category; or (ii) sell or otherwise provide (or a:uthm'ize
           any third party to sell or otherwise provide) any advertising, sponsorship or other promotional inveniory or
           marketing opportunity to promote or for use by a Competitive Bran<l an<l/or a fantasy &rame within the Fantasy
           Games Category. For purposes of clarity and \Vithont limitation, all exchisivities contained in Section ItC
           (Exclusivities) of this Exhibit A (a) providing for Collective Use of Club Marks shall apply to all Clubs,
           regardless of whether a Club is also a Participating Club and (b) providing for individual use of a Chm Mark of a
           Pattidpating Club (Le.• hltended to be indicative of Licensee's eKclu,-,ive relation=,hlp wi1h a Participating Club)
           shall apply to aH Partidpating Clubs.

           C.    Designations. The tenn «Participating Club J)esi.gnations' ' shall mean (i) ••omcial Partner of
           (Participating Club];" (ii) "Official Daily Fantasy Game of [Participating Club};'' and (iii) desir:,-nations of similar
           import reasonably requested by Licensee and approved by Licensor (such approval not to be unreasonably
           withheld). (Iv1LB Designations and Participating Club Designations are collectively referred to herein as
           "Designations."')

           D.    .TY.!ininmm Nun1l;,~r Qf Participating Clubs. MLBA1v1 agrees there shall be at least twenty (20) .Participating
           Clubs with respect to each Season of the Te.rm (the ''.Participation Threshold Requirement"); provided,
           however, that Licensor shall use commercially reasonable efforts to effect each Club located in a jurisdiction
           where Applicable Law d(X..."S not prohibit the offering of Approved Fantasy Games as a Participating Club. If the
           Participation Threshold Requirement sha.ll not be satisfied, Licensee shall be entitk·.<l. to terminate this A1,rret-'!l1ent
           as set forth in Section VI.C {Termination by Licensee) of .Exhibit D, and, upon such termination (a
           "Partidpation Threshold Ten ninatfon ·Kvent"), receive a refund of License Fees in accordance with St..-ction
           VU) (License-e's Rights of Refund) of Exhibit D.

           B.    Marketing Commitments Pertajning__m Partifipatirut-Cl.Ylt~. MLBAM shall deliver those additional
           fokractive Medi.a assets and media pertaining to each Participating Club as set forth in the attached Schedule 1 to
           f,xhibit B, which shall be in addition to (and/or act in concert with) those Off~Line marketing commitments of
           each Participating Club reflected in Section IV (Participating Clubs) of E;;.bibit It

     IV.   Al\'lBUSH MARKETING. During the Tenn, should Licensee notiiy Licensor of any 3'-a party's activities that
           Licensee clcerns ambush marketing (as such term is commonly understood in the industry), MLBAM shall discuss
           in good faith with Licensee those commercia.lly reasonahle actions that are within MLBAM's and/or any other
           MLB Party's or Participating Club's control which might be taken to address these activities.

     V.    LIMIT.ATIONS ON EXCUJSlVITlES.                 The Parties acknowledge and agree to the following:




                                                                                                                                     11




HIGHLY CONFIDENT IAL                                                                                                   MLB-Olson-00000453
                          Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 7 of 29
                                                                                                                    Execution Copy
                                                                                                                       Confidential




             C          No exdusivily is granted hereunder with respect to any properties or activilies that are during the Tem1 of
                        this Agreement outside of the control of the MLH Parties and/or the Clubs.




                                                                                                                                   ..
                                                                                                                                 l ·'
     I !5.357020 vl !




HIGHLY CONFIDENTIAL                                                                                                  MLB-Olson-00000454
                         Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 8 of 29
                                                                                                                     Execution Copy
                                                                                                                        Cm1f1dentia!

                                                            Exhibit£
                          MLB Partv and Participating Club Marketing Commitments & Sponsorship Program

     L          MLBAl\f. MLBAM agrees to advertise and market the Licensee Primary Brand and each Approved Fantasy
                Game in the Licensed Territory as set fbrth in tht~ attached Scho:!u!e J to Exhibit J},

                In addition, MLBAM agrees to advertise and market such other assels and media periammg to each
                Participating Club in the Licemied Territory, as deiennined among .MLBAM, Licensee and the applicable
                Pmi:icipating Club.

                All such advertising and marketing shall link to locations within Licensee-Controlled Properties reasonably
                specified by Liu~rmee and approved in advance by MLBAM (such approval not to he unreasonably withheld),


     IL         MLRN. MLBAM shall cause MLHN to adverHse and market the Licensee Primary Brand and each Approved
                .Fantasy Games in the Licensed Territory as set forth in the attached Schedule 1 and Schedule 2 to Exhibit B,


     H.t        SEWEL EVENTS. MLBA.1V1 shall cause MLBP and MLBE, as applicable, to provide Licensee with the Off--
                Line sponsorship oppnri:uniJies in the Licensed Territory as set forth in the attached Schedgk_ 3 to Ethibit B,


     IV.        PARTICIPATING CU.TBS. MLBAM sha!l cause each Pa:rtidpating Club to advertise and market via Off.
                Line means the Licensee Primary Brand and each Approved Fantasy Game in the License.ct Teffitory as set forth
                in the applicable Participating Club Asset Plan, ivhich may contain any nf the JiJUowing, subject to availability:

                •       Ballpark signage
                •       Participating Club-contmiled television and radio spots
                •       Ballpark hospitality/experiences (3 unique; 6 traditional)
                •       Participating Club .\fa:rks (including logos) and use of designations in offiine advertising, sul:lject to
                        Pm:1idpating Club approval


     V.         DELIVERY.

                A, Throughout the Term, ihe Parties shall W"<ffk coUahoratively to implement the digital assets contained on
                        Schedule 1 to Exhibit B (the "Digital Assets"). The Parties shall mutually agree upon the dates of delivery
                        of the Digital Assets across various platforms; prnvided, however, aU Digital Assets must be delivered by
                        MLBAM during the applicable Season. Implementation of the Digital ,Assets, as of the Effective Date, shall
                        include:
                                    L MLRcom Placements
                                            a, ML.BAM shaU cause the Licensee Marks (as provided by Licensee from time to
                                                time) to be displayed in accordance with Schedule 1 to Exhibit B
                                            b, Licensee and ivfLBAM shall work collaborntivdy to implement various targeting
                                                and optimizatkm plans for any such displays
                                    11. MLB Social Media Integration
                                            a, MLBAM shall cause the mutually agreed upon number of social media posts
                                                throughout the Season across accounts belonging to or controlled by MLBAM and
                                                MLB Entities




                                                                                                                                  14
     l l535702ll vi l




HIGHLY CONFIDENTIAL                                                                                                  MLB-Olson-00000455
                       Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 9 of 29
                                                                                                                    Execution Copy
                                                                                                                       Confidential

                                        b,   b aU instances such posts shaH be distributed dming the hours of 11 :00 A?vl and
                                             10:00 PM ET. The Parties shall agree on which days such soda1 media posts will
                                             he posted.
                                        c, The Licensee shall provide all content, creative, and advertising to be contained in
                                             the social media posts,
                                iiL Email Blasts
                                        a. MLBAM shall send one email to each member of MLB.com's email database a
                                             mutually agreed upon number of tinws per MLB Season throughout the Tenn. The
                                             timing of each email blast shall be determined by Licensee working collaboratively
                                             withMLBAM.
                                        b. Licensee shall approve all content, branding, and advertising copy prior to
                                             distribution of the emails
                 R      Television Integration on MLB Network
                                L   The Parties shall ·work collaboratively throughout the applicable Season to implement and
                                    optimize the television integration elements b Schedule 2 to Exhibit B (the "Television
                                    integration"), MLHAM and the MLB Entitles sh.all deliver all Television Integration
                                    during the applicable Season; provided, however, Licensee shall be permitted to increase or
                                    decrease the daily distribution after collaboration with ?v1LBA1vi and the MLB Entities in an
                                    effort to optimize the Television btewation, All such Television fote.&->ration shall be of
                                    sufficient duration as to promote the Licensee Primary Brand, provide valuable fantasy
                                    content, and ensure a call to action fiK vimvers.
                                11, Featured Programming
                                        a. For the purposes of this Agreement the following programs shall he referred to
                                             collectively as the "Featured Programs" or individually as a "Featured
                                             Program":
                                                 1.   MLB Tonight airing at 6:00 PM;
                                                 n. MLB Tonight airing at 10:00 PM;
                                                iii MLB Now airing at 4:00 PM:
                                                1v. MLB Central airing at 10:00 Mi; and
                                                 v. MLB Tonight Hatting Practice,
                                       b. Fm each of the Featured Programs, MLBlv\1 and the MLB Emities shall cause on-
                                            air talent to read, on-air, certain fantasy baseball content as may be deten11ined from
                                            time to time between the Parties;
                                       c. Licensee shall collaborate with MLBAM. to develop scripting and work with the
                                           producers and on-air talent to inte&c>rate Licensee Primary Brand and scdpting into
                                            the Featured Programs;
                                       d. MLBAM and the MLB Entities shall cause to be displayed Licensee .Marks on the
                                           promotional monitors on the talent desk and other monitors to be mutually agreed
                                            upon between the Parties acting reasonably, on certain other relevant &,'faphics, and
                                            featured in the fromend animation in each Featured Prory-arn;
                                       e. MLBAM and the MLB Entities shall cause Licensee's commercial advertisements,
                                            where commercially practicable, to he placed adjacent to the lead-in and lead-nut of
                                            each Featured Program.
                 C      Mobile Property Integration
                               L MLBA\11 and the MLB Entities shall cause Licensee Marks to be integrated into an MLB
                                   Mobile Properties as indicated in Sched11le J to Exhibit R
                 D,     MLRTV Integration




                                                                                                                                 15
     l 15357020 vl !




HIGHLY CONFIDENTIAL                                                                                                 MLB-Olson-00000456
                       Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 10 of 29
                                                                                                                   Execution Copy
                                                                                                                      Confidential

                                 L   The Parties shall work collaboratively to implement certain branding and placmnents in and
                                     around the MLB.TV "free game of the day" feature in accordance with the media plan
                                     attached as Schedule 1 to Exhibit B,
                 E.      T devision Spot .Placements
                                 L   MLBAM and MLB Entities shall cause commerda! spots for Licensee (the "Commercial
                                     Spots") to air on all MLB-controlk<l telecast outlets in accordance with the Media Schedule
                                     detailed on Schedule 2 to Exhibit R
                                 IL The Commercial Spots shall be created by Licensee and may, at Licensee's sole discretion,
                                     use the Designations, promote any Approved Fantasy Games, and include any f\/fLB Marks
                                     and references thereto provided that Licensee does so in accordance with the use restrictions
                                     contained in this A 6rreement
                 F.      Club Digital Assets
                                 L For each Participating Club, MLBAM and the MLB Entities shall provide those assets on
                                     Schedule !_.t.p Exhibit B. AH content shall be provided by Licensee, subject to the approval
                                     of MLBAivt The timing of all emails and social media posts shall be determined by
                                     Licensee atler meaningful collaboration with MLBAM; provided, ho-1,vever, that all such
                                     digital assets shall be provided during the applicable Season,




                                                                                                                                16
     11535702() vl l




HIGHLY CONFIDENTIAL                                                                                                MLB-Olson-00000457
                        Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 11 of 29
                                                                                       Execution Copv
                                                                                          Confidential



                                                Schedule 1 to kxhibir B


     As attached,




                                                                                                   17
     i lS:157020 vl i




HIGHLY CONFIDENTIAL                                                                    MLB-Olson-00000458
              Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 12 of 29




                                                                                         / 7-J

HIGHLY CONFIDENTIAL                                                          MLB-Olson-00000459
              Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 13 of 29




                                                                                          n-.:L
HIGHLY CONFIDENTIAL                                                          M LB-Olson-00000460
                      Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 14 of 29
                                                                                     Execution Copy
                                                                                        Cm1fidential

                                              Schedule 2 to fa:hibit B

     As attached.




                                                                                                  18
     115357020 v{ 1




HIGHLY CONFIDENTIAL                                                                  M LB-Olson-00000461
               Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 15 of 29




HI GHLY CONFIDENTIAL                                                          MLB-Olson-00000462
               Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 16 of 29




                                                                                               :L
HI GHLY CONFIDENTIAL                                                          MLB-Olson-00000463
              Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 17 of 29




                                                                                             z
HIGHLY CONFIDENTIAL                                                          MLB-Olson-00000464
               Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 18 of 29




HI GHLY CONFIDENTIAL                                                          MLB-Olson-00000465
              Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 19 of 29




                                                                                           ,,-,
HIGHLY CONFIDENTIAL                                                          MLB-Olson-00000466
               Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 20 of 29




                                                                                             /f- i,


HI GHLY CONFIDENTIAL                                                          MLB-Olson-00000467
              Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 21 of 29




                                                                                           1•-7
HIGHLY CONFIDENTIAL                                                          MLB-Olson-00000468
                       Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 22 of 29
                                                                                                                     Execution Copy
                                                                                                                        Confidential

                                                              Schedule 3 to Exhibit. B

     In each case, su~ject to the terms of this Agreement (including, where applicahle, MLBAM approvals and applicable
     MT Ji policies, rules and n~guiati.ons), MLBAM. shaH cause the appfa:.,1ble MLB Parties and Participating Ch1bs to
     prnvide to Licensee the following sponsorship opportunities:

     MLB Event Activation & Sfanage:

          •    Jewel EvenU!i
                       o A.U-St:ar Week Activation:
                            • ln-St:adium: .License~ activation/ldosks on 4."0ncourse during All-Star Week (Licensee to pay
                                     activation costs)
                               •     .fumnsor Zone {Block Party}; Custom (20x20) Sponsor display (Licensee to 1,ay activation
                                     costs)
                               •     FanFt\St: Participation in & Sponsor at T-Mobile AU-Star FanFest:
                                        • Ability to distribute promo info/coupons
                                         •    Ability to createcu.<,tom activati<ms at Fan.Fest
                               •     MLB.com All-St:at Party:
                                          • Supporting sponsorship: Includes tickets & branding thrmlf_!;hout the event
                                          • Gifting: opportunity to include DraftKings product or coupons in gift bags
                               •     ,~JJ-St~t· Charity SK & F'un Run: Supporting sponsorship ""i.th DraftKings branding

                       o   World Serie~: Licensee activation station on concourse during: World Series (Licensee to pay
                           activation C(1sts)

          •    l\lLB Jewel F.'.vent Signage;
                   o Branding, Signage & LED Ribbons: Duri.n g each of the MLB Jewel Events (All-Star Game, Post~
                      se.ason, World Series) Licensee will receive commensurate branding with similarly situated MLH
                           Corporate Sponsors through the following:
                               IIJ   Scoreboard messages
                               •     LED Ribbon sign.age

     MLB Tickets: -                  ticket fund

     Unique Access & HowtaUty:
        • Unigoe Acct--ss: can be used for hospitality or prizing, subject to MLB/Club rules:

                       o   Batting Praeti£~ Viswini~
                               •     AHwStar Sunday: Six (6) spots to watch BP 011-tleld
                               •     HR 1A"7by: Six (6) spots to watch BP onwfie!d
                               •     AH-Star Game: Six (6) spots to watch BP rn1M tleid
                               •     World Series: Pour (4) spots to watch BP on~field at each game

                       o   Home Ruu Derbv Viewing: Six (6) spots to watch HR Derby from dugout

                       o   All-Star Batting Practitf: Six (6) spots to bit BP (1wfidd nwming of the All-Stat Gam.e

                       o   .M.LB,com All-Star Pa1·ty: Tv.renty {20) VIP tickets to the MLB.com All-Star Patty

                       o   MLB Gala: Twenty (20) passes to the MLB AU-Star Party

                       o   MLB All-Star Concert: Twenty (20) VIP tickets to MLH AH-Star Concert

                                                                                                                                  1.9
     l 15357020 vi l




HIGHLY CONFIDENTIAL                                                                                                  MLB-Olson-00000469
                 Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 23 of 29
                                                                                                                                                        Ex:ecutio11 Copy
                                                                                                                                                            Couff.demial

                o      MU l Fantasy Camp: Two (2) spots in MLB Fantasy Camp

                o      M.LB AU-Star Pn~Gamc .Party: Twenty (20) Tick-ets to MLB AH-Star Pre-Game Party

                o      Private MLB Faofcst Event: Private event with MLB legend for three hundred (300} - MLB to shut
                       down FanFest floor for Licensee

     Ml,8 .Promotions:

        •   MLB Programs: Ot']>ortuni~v to create MLB theml?d daily games an4 promote using MLB & Jewel Evem
            assets Ojf: Line and on available broadcasts

        •   Promotion: promotions utili:1.ing Licensed Properties and/or ti<:kets t<) MLB (and/or Participating Club) games
            and events as Approved Fantasy Game prizes.

     MLU 1'.kket Allocation:




                 ·-Regular Season
                   AU~Slar Week:
                         All-Star Sunday                              20                     20                  20                 20
                 __ , _ Workout Day--'-(l_-I_R_D_e_.r_   ;.,;) _-4-_2_0____+-2_0_ _ _..,._2_.0_____20
                                                     b~;',;_                                                                         ____-i
                        All-Star Grune                                20                     20                 20                  20
                 1--------------
                        .All-Star Gala                           -- ,_20.,,_,., _., _., _ .,_20., _., _,., _,., .,,_,.
                                                                                                                20 ,,_.,,_.,,_,., .,20
                                                                                                                                    _., _,., _., _.,
                   . _f\)l-Star Pl'e-Ga.me Party_·_ _ _               20_ _ _ _ _            20_ _ _ _2_0_ _ _-+_2_0_ _- . i
                      VIP MLB.com All-Star Party 20                 20                     20                    20
                      FanFest                    20                 20                     20                    20
                    - - - - - - - - - - - - -·····-···-···-····-··· ····- ····-···- ···-· ·-···-···-····-···-··· ····- ···-···-····- ·
                     Post-season
                                                               16            16            16                            16
                                                                                          ···- ····--···--···- ···· , .......... .. _.,,._,, ............
                                                                                                                                         ,

                        Division Scri.t.-s                     16            16            16                            16
                    ·-··- --·- --·- --··- --·- · - - - -- - - + - - - - - - + - - - - - i t - - - - - - - + - - - - -
                        Championship Series                              16                  16                 16                    l6
                        World Series                                     20                  20                 20                    20




                                                                                                                                                                      20




HIGHLY CONFIDENTIAL                                                                                                                                     MLB-Olson-00000470
                         Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 24 of 29
                                                                                                                     Eu::cution C°oA'I
                                                                                                                         C()njldential

                                                               ExhlbitC
                                                  Approved Fantasy Games & Co:m12Jiance

     T,         To qualify a~ an Approved Fttntilsy Game, any such ~me shall Si'ttt!llfy th;..') folk1w1:ng cri1e.ria (together, rhe
                App.roved Fan1asy Gam.~'s "Rules and Requirements"):

                A,        The game shall be marketed and operated as au MLB~themed salary cap-style fantasy game that has a
                          duration of at least one (I) day, and shall involve at least four (4) MLB teams (two (2) MLB games)
                          with start times occurring during such day;

                 B.        Each paiticipant's entry foe shall not exceed $27;

                C.        AJJ prizes<; and award~ ofiered to winning participanfa will not ch,mgc once established, and will he
                           guarantt..~d to he aw~rded~

                 D,       The game's play is limited to games during the regular Season of the Tenn (or, if approved in advance
                          by rv1.LBAM (such approval not to be t1nreas-011ably withheld, and, in the event of such disapproval,
                          provided that MLBAM provides Licensee with writtenjusti ficatfon therefor), during a post-season); and

                 E.       The game shall not be denominate.a or marketed as a ''multiplier" game (e.g.• "Double Up'' or "Triple
                           Up~"), include any Prohibited Content or violate any MLB Rule; and

                 F.        The game shall be govemi.,-<l by, and operate in accordance \\'1th the following:

                           1,      the Licensee Website's Terms of Use and Privacy Policy, which as of the Effective Date are
                                   attached as Exltihiis C-l and C-2; and

                           ii,     rules and eligibility re.quircments for Licensee's 2015 regular season daily salary cap style
                                   game, attached as Exhibit Cw3.
     n.          MLBAM's approval in advance shall he required for any change to the Rules and Requirements. Any failure to
                 comply with the foregoing shall be subject to the remedy set fo1ih in Section XILB of Exhibit n.
                 Notwithstanding the foregoing. (i) MLBAM's approval in advance shall not be required for any change to the
                 Rules and Requirements set forth in Section I(F)(i) above that (x) does not mateJ·ially affect the rules or
                 eligibility requirements, or game play for, or attributes of~ an Approved Fantasy Game or (y) is not otherwise
                 material and (ii) Licensee shall not chan1:,~ the Rul.es and Requit<-'lnents in a manner that renders such Rules and
                 Requirements materially less favorable to lv1LBAM than the Rules and Requirements set forth in Section I(F)(i)
                 above in effect as i:Yf the Effective Date.




                                                                                                                                   2l
     J !:5357020 v l l




HIGHLY CONFIDENTIAL                                                                                                   MLB-Olson-00000471
                     Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 25 of 29
                                                                                                                   Execution Copy
                                                                                                                      Confidential

                                                             l!~xhibHC~l
                                                 l.keus~ Website~s Tenns of Use

                       (a)    lMP(l RTANT YJ!GAL NOfJCF REGAPJ)ING TERtAS OF USE O.F DR. t\.FTKfl'; Gs
     IMPORTA.~Tt PLEASE CAREFULLY READ THESE TERMS OF USE B.EFORE USING DRAFTKING8, AS
     THEY AFFECT YOUR LEGAL RIGHTS A1.~D OBLIGATIONS,

                    (h)     USER AGREEMENT
     DrnftKings owns and operates the Website that Jinks to these Terms of Use. We are pleased to offer you access. to our
     Website and the ability to participate in ou:r fantasy sports contests of skill, other c(mten!:, products, services, and
     promotions (colkctivcly the "Services'') that we may provide from our Website, subject to these Terms of Use (the
     ''Tenns of Use"), our privacy policy (the "Privacy Policy'') and the Official Rules and Regulations for the applicable
     contests and promotions (th.e 1'Rules" or "Rules and Scoring," and together with the Terms of Use and the Privacy
     Poli.cy, the "Agreements"),

                     (c)        CONSIDBRATfON
     You agree to these Tt,'ffilS of Use by accessing or using the Website, registering for Services offered on the Website, or
     hy accepting, uploading, submitting or downloading any information or conten:t from or tQ llii;~ Website. IF YOU DO
     NOT AGREE TO BE BOUND BY .ALL OF THESE TERNIS OP USE, DO NOT USE TI-IE WEBSITE. These Terms
     of Use constitute a legal agreement betwe-e-n you and Draft:Kings, and shall apply to your use of the Website and the
     Services even after termination.

                       ( d)   EI.fG1BlL1TY
     You must be at least 18 years of age to open an account, participate fo contests, or win prizes offered by ihe Website. In
     jurisdictions, t,~rritories, and locations where the minimum age for pe1missih1e use of the Website is greater than 18
     years old, you must meet the age requirement .in your local jurisdiction or territory. You must be at least 19 years of age
     at time of contest registration if you are a legal resident of Alabar.na or Nebraska, Legal residents physically Joc-ated in
     any of the 50 states and Washington DC, excluding ...\rizona, fowa, Louisiana, Montana, and Washit1gton are eligible to
     open an account and pruticipate in contests ofiered by the Website. Legid residents of A-izona, Iowa, Louisiana,
     Montan.a, and Washington (the "Excluded States'') are ineligible for prizes offered by the Website. Residents of the
     .Excluded States are eligible to open and rnainr.iin accounts on the Website forus.e only in games that do not offer prizes.
     Legal residents of Canada are eligible to open an account and participate in contests offered by the Website.

     You may establish only one account per person to participate in the Services offered on the Website, In the event
     DraftKi:ngs discovers that you have opened more than ()ne accmmt per pers<ln, in addition to any other rights that
     Draft.Kings may have, DraitKings reserves the right to suspend or terminate any or all of your accounts and terminate>
     vvithhold or revoke the awarding of any prizes. You are responsible for maint.lining the confidentiality of your login
     names and passwords and you acc..,"fll respo.nsihility for all aci:ivitit.>s, charges, and dama~!S that occur tmder your
     account. lt sha!.l be a violaifon of these Tenns of Use to allow any other person to use your account to participate in any
     contest If you have reason to believe that s.ome<me is using your account without your permission, you should contact
     us immediately, We will not be re~ponsible for any loss <ir damage resulting from your failure to notify us of
     unauthmized use. ff we request registration infonnation from you, you must provide us with accurate and complete
     infom1ation and must update the irrfo.rro,dion when it changes,

     '' Authorized. Account Holder" is defined as fhe natural person 18 years of age or older who is assigned tt1 an e-mail
     address by an lnk'\met access provider, on-line service provider, or other organization (e.g., business, ed:ucatiot1
     institution, etc,) that is responsible for ass.ign.ing c•mail addresse.s; for the domain associated with the submitted e-mail
     address for registration on the Website. By u1putting a payment method to participate in real money contests, dw
     Authorized Account Holder hereby affirms th.at the Authorize<l Account Holder is the lawfol owner of the payment
     method account used to make any deposit(s) on the Website, It shall be a violation of these Tem1s t>f Use :for any
     Anthoriii~d Aocou.nt Holder to submit payment using any payment method that is not owned by the Authorized Accm.mt
     Holder.

                                                                                                                               22
     1l53.570W vii




HIGHLY CONFIDENTIAL                                                                                                MLB·Olson•00000472
                         Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 26 of 29
                                                                                                                     Execution Copy
                                                                                                                        Confidential

      DraftKings employu!:s may use the WebsiJi;:, an<l will from time to time do so for the purpose of t~ting th~ site user
      experience, socializing and competing with customers to build community, and other reasonable and fair uses at the
      discrdion of DrailKi.ngs.

                        ( e)     CONTEST ENTRY
      Users will be able to visit the Website and view the games available for entry (the "Contests"). Each individual Contest
      that is not free to enter bas an entry fee listed in US dollars. When you select tn participate in a Conte.-;t and complete the
      entry process, the listed amount of. US dollars will be debited from your DmftKings account.

                           (f) REFUND POLICY
      AH payments are final. No refunds \Vill be issued. fu the event of a. dispute regarding the identity of th.e person
      submitting an entry, the entry wiil be deemed submitted by the person in whose. name the account was registered.

                           (g) CONDITIONS OF P,ARTICIPATJON
      By entering a Contest cntrnnis agree to be bound by these Rules and the decisions of DrairKings, which shall be final
      and biw:liug in all respects, The Company. al ib sok di~crclion, may disqualHy any entrant from a Comest, refuse to
      award benefits or prizes and. n.>.quire the return of any prizes, if the en.tram engages in conduct the Company deems to be
      improper, unfair or otht>twise adverse to the operation of the Contest or is in any way detrimental to other entrants.
      Improper conduct inc.ludcs, but is not limited to:

  •   Falsifying personal infonnation required to enter a Contest or da1m a prize;
  •   Hnga1,1fr1g in a,ny type of :financial fraud including unauthorized use of credit instruments to enter a Contest or claim a
      prize;
  •   Colluding with any other individual(s) or engaging in any type of syndicate play;
  •   Any violation of Contest rules or the Terms of Use;
  •   Accumulating poi11ts or prizes tlirough unauthorized meth<>ds such as automated script'>, b{)ts, or other aul:omated mea.ns~
  •   1.Jsing automated means (including but not limited. to harvesting bots, robots, parser, spiders or screen scrape.rs) to
      obtain, collect or access any in:fonnation m1 the Websitti or of a:ny User for any purpose.
  •   Any type of bonus abuse, abuse of the refor-~hfriend program, or abuse of any othtT offers or prnmot.ions;
  •   Tampering with the administration of a Contest or trying to in any way tamper with the computer programs or any
      s~urity measure associated with a Contest;
  •   Obtaining other entrants infonnadon and spamming other entrants; or
  •   Abusing the Website in any way.
      Users further acknowledge that the forfeiture and/or return of any pril.e shall in no way prevent DraftKings from
      pursuing criminal or civil proceedings in 001mection with sucl1 conduct.

      By entering into a Co11test or accepting any prize, entrant<;, in.eluding but not .limited to the winm1{s),     .    agree to
      indemnity, rele:we and to hold hmm.less DrnftK.ings, its parents, subsidiaries, affiliate.s and agents, as well M the offioon~,
      directors, e:mployees, shareholders and n:.1)resentativt$ of a.ny of the foregoing t~ntities (collectively, the ''Released
      Patties"), from any and ali liability, claims or actions of any kind what<;oev<.>r, including but not .limited to injurk-s,
      damages, or foSSlc'S to persons and. property which may be sustained in connection with participatim, in the Contest, the
      receipt, ownership, use or rnisust.i of any prize or while preparing for, participating in andior travelllng to or from any
      prize related activity, as well as any claims ba<IBd on publicity rights, defamation, or invasion of privacy. DratlKfags
      may, in its sole and absolute discretion, reqttire an Authorized Account Holder to execute a separate release of claims
      similar t<> the one listed above in this Paragraph a-. a condition of being awarded any prize or receiving any payout.

      DrnftKings is not responsible for: any incorrect, invalid or inaccurate entry information; human. errors; postal
      delays!p<>Stage due mai.l; technical malfun.ctions; failures, including public utility or telephone outages; omissions,
      intern:iptions, deletions or defects of any telephone sys1em (,r nt1twork, computer on.line systmns, data, computer
      t,>quipment, servers, providers, or sotlware (including, but not limited to software and operating systems that do not
      pennit et1 entrant to participate in a Contt'SI:), including without limitation any injury or damage to any entrant's or any
      other person's computer or video equipment relating to or resulting from participation in. a Contest; inability to access
      the Website. or any web pages that are part of or related to the Website; then, tampering, destruction, or tmauthori;r~!d

                                                                                                                                   23
      ! 1535702i) vl l




HIGHLY CONFIDENTIAL                                                                                                   MLB-Olson-00000473
                      Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 27 of 29
                                                                                                                    Erecufion Conv
                                                                                                                        Co1"1/identia!

     access to, or alteration ot:
                               entries and/or images of any kind; data that is proct.issed late or incorrectly or fa incomplete or
     lost due to telephone, postal issues, computer or electronic malfunction or traffic congestion 011 telephone lines or
     transmission systems, or the Internet, or any service provider's facilities, or any phone site or ,vebsite or for any other
     reason whatsoever; t:nmgraphical, printing or other errors, or any combination thereof_

     DrnftKings is not responsible for incomplete, Ukgibk, misdirected or stolen entries, ff for any reason a Contest is not
     capable of running as originally planned, or if a Comest, computer application, or website associated therewith (or any
     portfon thereof) becomes crn:rupted or does not allo,v the proper 1:mtry to a Contest in accordance with the Terms of Use
     or applicable Contest rules, or if infection by a computer (or similar) vims, bug, tampering, unauthorized intervention,
     actim'J.& by entrants, fraud, technical failures, or any other causes of any kind, in the sok opinion of DraHKings com1pts
     or affects the administration, security, fairness, integrity, rn: proper conduct of a Contest, the Compa11y reserves the right,
     at its sole discretion, to disqualify any individual implicated in such action and/or to cancel, terminate, extend, modify or
     suspend the Contest, and select the winner(s) from aH eligible entries received. ff such cancellation, termination,
     modification or suspension occurs, notification will be posted on the Website.

     ANY ATTEMPT BY AN ENTRANT OR ANY OTHER INDIVffRJAL TO DELIBERATELY DAMAGE THE
     WEBSITE OR UNDERMINE THE LEGITIMATE OPERATION OF ANY CONTEST IS A VIOLATION OF
     CRIMINAL ANDiOR CIVfL LAWS AND SHOULD SUCH AN ATTEMPT BE MADE, DRAFTKlNGS RESERVES
     THE RIGHT TO SEEK DAMAGES AND OTHER REMEDIES FROM ANY SUCH PERSON TO THE FULLEST
     EXTENT PERf\1ITTED BY LAW.

     AH entries become the property of DraftKings and will not be acknowledged or returned,

     To be eligible to enter any comest or receive any prize, the Authorized Account Holder may be required to provide
     DraftKings with additional documentation andior information to verify the identity of the Authorized Account Holder,
     and to provide proof that all eligibility requirements are met In the event of a dispute as to the identity or eligibility of
     an Authorized Account Holder, DraftKings wiU, in its so.le and absolute discretion, utilize certain information collected
     by Draft.Kings to assist in verifying the identity and/or eligibility of such Authorized Account Holder.

     Participation in each Comest must be made only as specified in the Terms oflJse, Failure to comply with these Terms of
     Use will result in disqualification and, if applicable, prize forfeiture,

     \\'here legal, both entrants and ,vinner consent to the use of their name, voice, and likeness/photograph in and in
     connection with the development, production, distribution and/or exploitation of any Contest or the Website, Winners
     awee that frnm the date of notification by DrnftKings of their status as a potential winner and continuing until such time
     when DmftKings informs them. that they no longer need to do so that they will make themselves available to DraftKings
     ft1r publicity, advertising, and promotion activities,

     D:raf1Ki.ngs reserves the right tn move entrants frnm the Contests they have entered to substantially similar Contests in
     certain situations determined by DraftKings in its sole discretion,



     Prizes will only be awarded if a Contest is rnn- We reserve the right to cancel Contests at any time, In the event of a
     cancellation, all entry foes tvill he refunded to the customer except as specifically provided in these Tenns of Use.

     Guaranteed prizes are offered in connection with some of the Contests offered hy the Website, Each Contest or
     promotion is governed by its own set of official rules, We encourage you to read such Contest and pron1otions Rules
     before participating,

                        (i)    tYf'T tL::.f:._ L.T?Cii.A.I.: ItE:f?'T'R.I(··· fI(}I<:S
                        (j)    ( (JNIT c I ()F ;KILL
     Contests offered on the Website are contests of skilL Wim1ers are determined by the objective cdteria described in the
     Contest deadline, rnsk'r, Rules, scoring, and any other applicabk documentation associated with the Contest From all


                                                                                                                                    24
     115357020 v1 l




HIGHLY CONFIDENTIAL                                                                                                  MLB-Olson-000004 74
                   Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 28 of 29
                                                                                                                         Execution Copy
                                                                                                                            Confidential

     entries received for each Ct>ntest, winners are detennined by the individuals who use their skill and knowledge of
     relevant sports information and fantasy sports rnle-s to accumulate the most points according to the corresp-0nding
     sc(iring rules. The Website and Contests may not be used :for any form of i.!Hdt gambling.

                      (k)      CONTEST ST.A'HS'l1CS A.ND UVE SCORll\l'G
     To the extent that we offer 'live' statistics during gameplay, all 'live· statistics and other information provided through the
     Draft.Kings Website and related information sources are unofficial. Live sports statistics and their respective components
     are offered for infonnational and/or entertainment purposes only and arc not used to determine the results of our
     Contests. While DraftKi:ngs and the third parties used to provide the DraftKings Services use reasonable efforts to
     include accurate and up-to-date infon11ation, neither .DraftKiogs nor its third party providers warrant or make any
     representations of any kind with respect to the information provided through the DratrKings Website and related
     information sources. Drat1K.ings and its third party providers shall not be responsible or Hable for the accuracy,
     usefulness, or avaiiabllity of any information transmitted or made available via ihe DraftKings Website and related
     infonnation sources, and shaH not be responsible or liable for any en·or or omissiom ln that information.

                      (l)      CONTEST RESULTS
     Contest results and prize calculations are baSt."<i 011 the final statistics and scoring results at the completion of the last
     professional sports game of each individual Contest. Once Contest results are reviewed and graded, prizes are awarded.
     The scoring results of a Contest will not be changed regardless of any official. statistics or scoring adjustments made by
     the leagues at later times or dates, except in DratlKlngs' sole discretion.

     DraftKfogs reserves the right, in its sole and absolute discretion, to deny any c<micstant the ability to participate in hcad-
     to..bead contests for any reason whatsoever. Further. DraftKings may, in its St)le and absolute discretion, illvalidate any
     head-to-head contest result for the purposes of preventing abusive and/or any unfair or potentially unlawful activity, or
     in the event that there is a risk of any such abusive, illegal, or unfair activity.

                       (m)    PHIZ:ES
     Ai the conclusion of each Contest, prizes will be awarded by 12:00 NOON EST 011 the following day except in
     circumstances where technical failure or other reasons prevent such timely payout. Contest prizes are listed in our priu
     table lfat. Prizes won arc added to the winning participants account balance. In the event of a tie, prizt~ are divided
     evenly amongst the participants that have tied.

                          (n)     PH.lZE TABLES
     Contest pl'ize payouts wilt be published. with the creation of each new contest. DraftKings reseives tl1e righ½ in its sole
     discretion, to cancel or suspend the contests (or any portion thereot) should virus, bugs, unauthorized human
     i:nt<:.u-vention, or other causes oorrupt administration, security, fairness, integrity or pr()per OJ>eraticm nf the contest (or any
     portion thereof) warrant doing so. Notification (if such changes may be provided by DraftKings to its customers but will
     not be requ.in:.xL

                    ( 0)     PAY}1!Er-rr AND W'ffHDRA WAL OF PRIZES
     Winners are posted on the \Vebsite.

     Entrants may withdraw their cash prize awards as well as cash deposits by using the "Withdrawal'' option o.n the
     Website. Entrants may be requested to complete an affidavit of eligibHity and a liability/publicity release (unless
     prohibiied by law) and/or appropriate tax forms and forms of identification including but not limited to a Driver's
     License, Proof of Residence, and/or any information relating to paymcnt/depos.it accounts as reasonably requested by
     DraftKings in order to complete the withdrawal of prit..es. Failure to comply with this requirement may result in
     disqulllifkation and forfeiture of any prize.s. Disqualification or forfoiture of any prizes may also occur if it is
     determined any such entrant did not comply with these T<.,m1s (lf Use in any manner.




                                                                                                                                      25




HIGHLY CONFIDENTIAL                                                                                                      MLB-Olson-00000475
                        Case 1:20-cv-00632-JSR Document 64-4 Filed 05/06/20 Page 29 of 29
                                                                                                                   Execution Copy
                                                                                                                      Confidential

     Checks for withdrawal requests are processed within 14 business days, and are sent via lLS, Mait Promotional deposits,
     credits, and other bonuses may not be withdrawn from a .DrailKings account unless appropriate ttTms of the promotion
     are achieved first by the user,

     All taxes associated with the receipt of any prize are the sole responsibility of the winner. In the event that the awarding
     of any prizes to winners of Contests is challenged by any legal authmity, DraftKings reserves the right in its sole
     discretion to determine ;.vhether or not to award such prizes.

     No substitmion or trans for of prize is pennitted, except that DrnftKings reserves the right to substitute a prize of equal
     value or greater if the advertised prize is 1mavailahle. All prizes are awarded ''as is" and without warranty of any kind,
     express or implied (including, without lhnitation, any implied warranty of merchantability for a particular purpose).

     Any withdrawal requests, after approved by DraftKings, will be credited back to the same credit card or method of
     payment used to deposit fonds on the Website, DrnilK.ings will only release ,vithdrawals to a different credit card or
     other payment method other than that which was used to make deposit(s) after the aggregate amount of such deposit(s)
     has already been released back to the credit card(s) or pay1nent method(s) used for the deposit(s).

                         (p}   TERT\IINATION .AND [fffCf OF TiiRtvHi\AT!.ON
     In addition to any other legal or equitable remedy, DraftKings may, ;.vithout prior notice, immediately revoke any or all
     of your rights granted hereunder. ln such event, you will immediately cease all access to and use of the DrnftKings
     Website. DraftKings may revoke anypassword(s) and/or account identification issued to you and deny you access to and
     use of the Website. Any such action shall not afl:ect any rights and obligations arising prior thereto. All provisions of the
     Terms of Use which by their nature should survive termination shall survive temlinaikm, including, without limitation,
     ownership provisions, warranty disclaimers, indemnity and limitations ofliability.


     THE WEBSITE, INCLUDING, WITHOUT LIMITATION, ALL CONTENT, SOFTWARE, AND FUNCTIONS
     M.ADE A VAJLABLE ON OR ACCESSED THROUGH OR SENT FROM THE WEBSITE, ARE PROVIDED "AS
     IS," "AS AVAILABLE,'' AND "WITH ALL FAULnt" TO THE FULLEST EXTENT PERMISSIBLE HY LAW, THE
     COMPANY AND ITS PARENTS, SUBSIDLA.RIES AND AFFILIATES MAKE NO REPRESENTATION OR
     WARRANTIES OR ENDORSEMENTS OF ANY KIND \VHA.TSOEVER (EXPRESS OR IMP LED) ABOUT: (A)
     THE WEBSITE; (B) THE CONTENT AND SOFTWARE ON AND PROVIDED THROUGH THE \vlJBSITE; (C)
     THE FUNCTIONS M.ADE A.CCESSJBLE ON OR ACCESSED THROUGH THE WEBSITE; (D} THE MESSAGES
     AND INFORMATION SENT FROM THE WEBSITE BY lJSERS; (E) ANY PRODUCTS OR SERVICES OFFERED
     VIA THE WEBSITE OR HYPERTEXT LJNKS TO THIRD PARTIES; AND/OR (F) SECURITY ASSOCIATED
     WITH THE TRANSMISSION OF SENSrnvE INFORMATION THROUGH THE WEBSITE OR ANY LINKED
     SITE. THE crnv1PANY DOES NOT WARRANT TUA T THE \VTIBSITE, AJ,rY OF THE WEBSITES' FUNCTIONS
     OR ANY CONTENT CONTAINED THEREIN WILL BE UNINTERRUPTED OR ERROR-FREE; THAT DEFECTS
     WILL BE CORRECTED; OR THAT THE WEBSITES OR THE SERVERS THAT MAKES THEM AVAILABLE
     ARE FREE OF VIRUSES OR OTHER HARMFUL COMPONENTS.

     THE COMPANY DOES NOT \VARRANT TlJi\T YOUR ACTIVITIES OR USE OF THE WEBSITE lS LAWFUL IN
     ANY PARTICULAR JURISDICTION i\ND, lN ANY FVENT, THE COMPANY SPECIFICALLY DISCLAIMS
     SUCH WARR.ANTIES, YOU UNDERSTAND THAT BY USING AN'Y OF THE FEATURES OF THE WEBSITE,
     YOU ACT AT YOUR OWN RISK, AND YOU REPRESENT i\ND WA.RRANT TJ:lAT YOUR ACTIVITIES ARE
     LAWFDL IN EVERY JURISDICTION WHERE YOU ACCESS OR USE THE WEBSITE OR THE CONTENT.
     FURTHER, THE COMPANY A~D ITS PARENTS, SUBSIDIARIES AND AFFILIATES DISCLAIM Al\1
     EXPRESS OR IMPLIED WARl:U\NTlES INCLUDING, WITHOUT LlMlTAJ'lON, NONINFRINGEMENT,
     MERCHANTABILITY, FITNESS FOR A P/tRTlCULAR PURPOSE, AND TITLE,

     THE COMPANY, rrs PARJ:INTS, SUBSIDIARIES AND AFFILL\TES, AND THE DIRECTORS, OFFICERS,
     EMPLUYEES, AND OTHER REPRESENTATIVES OF EACH OF THEM, SHALL NOT BE LIABLE FOR THE
     USE OF THE WEBSITE INCLUDING, WITHOUT LIMITATION, THE CONTENT AND ANY ERRORS


                                                                                                                                26
     I i.5357020 vl l




HIGHLY CONFIDENTIAL                                                                                                MLB-Olson-000004 76
